                     IN THE UNITED STATES DISTRICT COURT
                 :FOR THE EASTERN DISTRICT OF PENNSYLVANIA

TODD WHITE,
     Petitioner,

                      v.                            CIVIL ACTION NO. 10-CV-0547

JEFFREY BEARD, et al.,
     Respondents.

                                            ORDER

                           ~ cf ;,vday of October, 2018, IT IS ORDERED that:
                               7
      AND NOW, this

      I. Petitioner's Motion for Relief from Final Order or Alternatively Judgment Pursuant

         to Rule 60(b), Fed.R.Civ.P. is DENIED;

      2. Petitioner's application to proceed in forma pauperis is DISMISSED;

      3. The Clerk of Court shall CLOSE this matter; and,

      4. There is no cause to issue a certificate of appealability.
                                                                               FILED
                                                                               OCT 29 2018
                                                                           KATE BARKMAN, Clerk
                                                                         By           Dep. Clerk




                                             BY THE COURT:




                                                4
